537 U.S. 941
PENNSYLVANIA PUBLIC UTILITY COMMISSION ET AL.v.MCI TELECOMMUNICATIONS ET AL.; andPENNSYLVANIA PUBLIC UTILITY COMMISSION ET AL.v.MCI WORLDCOM NETWORK SERVICES, INC., ET AL.
No. 01-1477.
Supreme Court of United States.
October 7, 2002.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT.


2
C. A. 3d Cir. Certiorari denied. JUSTICE O'CONNOR took no part in the consideration or decision of this petition. Reported below: 271 F. 3d 491 (first judgment); 273 F. 3d 337 (second judgment).